SUPPLEMENTAL NOTICE OF ALLOWABILITY

	This Supplemental Notice of Allowability is being issued for the following reason: 
	1. To consider the IDS filed 1/28/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 was filed after the mailing date of the Notice of Allowability on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Cheng on 10/18/21.


an actuator; 
a motor;
a cable coupled between the actuator and the motor; and
a processor configured to:
receive a series of position updates, wherein a position update is associated with motion of the cable coupled between the actuator and the motor;
based at least in part on an evaluation of the series of position updates, detect a first change in direction of travel; [[and]]
ignore the first change in direction of travel based at least in part on a determination that the first change in direction does not comply with a threshold position; and
determine that  based at least in part on a determination that a second detected change in direction complies with the threshold position


2. (Amended)	The exercise machine of claim 1, wherein the processor is further  that 
3. (Cancelled)	
4. (Cancelled)	
5. (Original)	The exercise machine of claim 2, wherein the range of motion comprises a start point and an end point.
6. (Original)	The exercise machine of claim 5, wherein determining the range of motion further comprises determine a difference between the start point and the end point. 
7. (Original)	The exercise machine of claim 5, wherein the processor is further configured to update the start point and the end point of the range of motion.
8. (Amended)	The exercise machine of claim 5, wherein the start point and the end point are updated with [[a]] the repetition.
9. (Original)	The exercise machine of claim 5, wherein updating the start point and the end point comprises determining at least one of an average, a moving average, or a weighted average of a plurality of previously recorded samples of start points and end points.
10. (Original)	The exercise machine of claim 9, wherein the plurality of previously recorded samples includes at least one sample from a previous set.
11. (Original)	The exercise machine of claim 5, wherein the range of motion further comprises a stride length.

13. (Original)	The exercise machine of claim 1, wherein the processor is configured to determine a percent range of motion, the percent range of motion comprising a representation of position as a percent of the range of motion.
14. (Original)	The exercise machine of claim 13, wherein the processor is configured to determine, based at least in part on the percent range of motion, a transition from a concentric phase of the movement to an eccentric phase of the movement.
15. (Original)	The exercise machine of claim 14, wherein the transition from the concentric phase of the movement to the eccentric phase of the movement is determined at least in part by determining that the percent range of motion has changed from increasing to decreasing.
16. (Original)	The exercise machine of claim 13, wherein the processor is configured to determine, based at least in part on the percent range of motion, a transition from an eccentric phase of the movement to a concentric phase of the movement.
17. (Previously Presented)	The exercise machine of claim 16, wherein the transition from the eccentric phase of the movement to the concentric phase of the movement is determined at least in part by determining that the percent range of motion has changed from decreasing to increasing.
18. (Amended)	A method, comprising:  
receiving a series of position updates, wherein a position update is associated with motion of a cable coupled between an actuator and a motor included in an exercise 
based at least in part on an evaluation of the series of position updates, detecting a first change in direction of travel; [[and]]
ignoring the first change in direction of travel based at least in part on a determination that the first change in direction does not comply with a threshold position; and
determining that  based at least in part on a determination that a second detected change in direction complies with the threshold position


19. (Amended)	The method of claim 18, comprising determining a range of motion for the movement, and wherein the determination that 
20. (Cancelled)	
21. (Cancelled)	
22. (Amended)	The exercise machine of claim 1, wherein the processor is configured to filter out the detected first change in direction of travel using hysteresis.  
first change in direction of travel from being used to determine a range of motion for the movement.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784